DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US 6,715,301, in view of Takaaki, JP H04-154058.

In regard to claim 1,
Song discloses a linear compressor 400 comprising: a cylinder that defines a compression space; a piston configured to move in the cylinder (see Abstract: Song discloses a reciprocating compressor); a linear motor M configured to drive the piston; a current detection unit 404 configured to sense a current in the linear motor M; a relay Ry configured to change an operation mode of the linear motor M; and a control unit (computer 406) configured to set at least one parameter for determining a stroke of the piston according to the operation mode (variation of load, see col. 6, ll. 22-53), wherein the control unit is configured to: determine a first magnitude of a first current in the linear motor based on a state of the relay being in a first state, determine a second magnitude of a second current in the linear motor based on the state of the relay being in 

In regard to claim 7,
The control unit of Takaaki is further configured to determine a variation of the second current with respect to the first current; and based on the variation, determine whether the relay fails to operate (see Abstract). 

In regard to claim 9,
Song discloses an inductor L having an inductance value that varies based on the state of the relay. 

In regard to claim 17,
Song discloses a refrigerator (see Title) comprising a linear compressor 400 comprising: a cylinder that defines a compression space; a piston configured to move in the cylinder (see Abstract: Song discloses a reciprocating compressor); a linear motor M configured to drive the piston; a current detection unit 404 configured to sense a current in the linear motor M; a relay Ry configured to change an operation mode of the linear motor M; and a control unit (computer 406) configured to set at least one parameter for determining a stroke of the piston according to the operation mode (variation of load, see col. 6, ll. 22-53), wherein the control unit is configured to: determine a first magnitude of a first current in the linear motor based on a state of the relay being in a first state, determine a second magnitude of a second current in the linear motor based on the state of the relay being in a second state switched from the first state (see col. 4, ll. 15-28 and col. 6, ll. 22-53). Song does not disclose the following taught by Takaaki: a control unit configured to compare the first magnitude to the second magnitude of current to determine failure of a relay 5 (see para. 6, fig. 1). As such, it would have been obvious to a person having ordinary skill in the art to compare the current measurements as taught by Takaaki to determine failure of the relay of Song.

In regard to claim 19,
Song discloses a refrigerator (see Title) comprising: a linear compressor 400; and a refrigerator control unit (computer 406) configured to generate a mode switching signal configured to switch an operation mode of the linear compressor 400, wherein the linear compressor comprises: a cylinder that defines a compression space; a piston configured to move in the cylinder (see Abstract: Song discloses a reciprocating compressor); a linear motor M configured to drive the piston; a current detection unit 404 configured to sense a current in the linear motor M; a relay Ry configured to change an operation mode of the linear motor M; and a control unit (computer 406) configured to set at least one parameter for determining a stroke of the piston according to the operation mode (variation of load, see col. 6, ll. 22-53), wherein the control unit is configured to: determine a first magnitude of a first current in the linear motor based on a state of the relay being in a first state, determine a second magnitude of a second current in the linear motor based on the state of the relay being in a second state switched from the first state (see col. 4, ll. 15-28 and col. 6, ll. 22-53). Song does not disclose the following taught by Takaaki: a control unit configured to compare the first magnitude to the second magnitude of current to determine failure of a relay 5 (see para. 6, fig. 1). As such, it would have been obvious to a person having ordinary skill in the art to compare the current measurements as taught by Takaaki to determine failure of the relay of Song.

Allowable Subject Matter
Claims 2-6, 8, 10-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746